UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-50978 Americas Energy Company-AECo (Exact name of small business issuer as specified in its charter) Nevada 98-0343712 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 243 N. Peter Road Knoxville, Tennessee 37823 (Address of principal executive offices) (865) 238-0668 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of September 30, 2011:88,862,983 shares of common stock. Table of Contents Page Number PART I FINANCIAL INFORMATION 1 Item 1 Financial Statements - September 30, 2011 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to the Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 Controls and Procedures 27 Part II OTHER INFORMATION 28 Item 1 Legal Proceedings 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 Defaults Upon Senior Securities 28 Item 4 (Removed and Reserved) 28 Item 5 Other Information 28 Item 6 Exhibits 29 SIGNATURES 30 ii Table of Contents PART I - FINANCIAL INFORMATION Item1 - Financial Statements AMERICAS ENERGY COMPANY - AECo CONDENSED CONSOLIDATED BALANCE SHEETS September 30 March 31, (Unaudited) ASSETS Current assets Cash $ $ Other receivables Prepaid royalties - Other prepaid expenses Total current assets Property, plant, and equipment - net Other assets Capitalized mining properties Investment in unconsolidated subsidiary Certificates of deposit - pledged Goodwill Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities Accounts payable $ $ Accrued expenses Accrued interest - Loans payable - related party - Line of credit Notes payable - related party Current maturities of long-term debt Current portion of capital lease obligations Loans payable Total current liabilities Long-term liabiities Convertible debenture, net of discount - Asset retirement obligations Accrued officers' severance pay - Accrued royalty Long-term portion of capital lease obligations Long-term debt, net current maturities Derivative and warrant liabilities - Total long-term liabilities Total liabilities Commitments and contingencies - - Stockholder's equity Common stock; $0.0001par value; 100,000,000 shares authorized; 88,862,983 issued and outstanding at September 30, 2011 and 81,619,595 shares issued and outstanding on March 31, 2011 Additional paid in capital Retained deficit ) ) Total stockholder's equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ See accompanying notes. 1 Table of Contents AMERICAS ENERGY COMPANY - AECo UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended September 30, September 30, REVENUES Coal sales and related income $ Other income - Total revenues OPERATING EXPENSES Cost of sales (exclusive ofaccretion, depreciation and depletion) Accretion, depreciation and depletion Compensation expense Professional fees General and administrative expenses Total operating expenses Loss from operations ) OTHER INCOME (EXPENSES) Interest income Interest expense ) Gain on disposition of assets - Change in fair value of derivative and warrant liabilities - ) - Net gain on modification of acquisition - - Total other income (expenses) ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - - ) NET INCOME (LOSS) $ ) $ $ ) $ PER SHARE DATA Basic and diluted income (loss) per common share $ ) $ $ $ Weighted average common shares outstanding See accompanying notes. 2 Table of Contents AMERICAS ENERGY COMPANY - AECo UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustment to reconcile net income (loss) to net cash provided by (used in) operating activities: Accretion, depreciation and depletion Shares issued for services Amortization of discount on convertible debentures Gain on acquisition modification - ) Gain on disposition of assets ) ) Change in fair value of derivative and warrant liabilities - Changes in operating assets and liabilities: (Increase)in accounts receivable - ) (Increase) in prepaid expenses ) ) Decrease in deferred tax asset - Increase in accounts payable Increase in accrued expenses Accrued interest expense added to principal Net cash provided (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds on sale of assets - Purchase of equipment ) ) Purchase of building and improvements - ) Coal production costs ) ) Loans to unrelated third party - ) Other investment activities - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible debt Proceeds from note payable - Proceeds from related party loans - Payment on related party loans ) - Payment of obligation under capital lease ) ) Payments on accrued royalties payable - ) Payment on credit line ) - Payment on note payable ) ) Net cash provided by financing activities NET (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ See accompanying notes. 3 Table of Contents AMERICAS ENERGY COMPANY - AECo CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - Continued SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid $
